Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
	Applicant's amendment filed 24 May 2022 has been fully considered, however, the amendment has not been entered, as the amendments change the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to amendments that now combine claims 1-6 into a single claim.  This has the effect of substantially narrowing the scope of dependent claim 7.  The claims as presented at the time of the Final rejection dated 11 March 2022 did not require the elements of claims 3-6 to be present in a single embodiment.  Therefore, the claims have been narrowed such that claim 1 as presented in the amendment after final dated 24 May 2022 change the scope of the claims such that there are new issues that would require further consideration and/or search.
	Regarding the submission of the Krause reference, the Examiner acknowledges that a copy of said reference has been provided with the IDS filed 24 May 2022.
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive.
	Applicant presents arguments drawn to how the presently claimed compositional ranges avoid negative effects upon the casting such as voids and carbides while preserving improved thermal conductivity while the prior art of US '685 does not acknowledge such effects.
	The Examiner responds that the fact remains that the composition of US '685 continues to substantially overlap with the instantly claimed chemical composition.  As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, a prima facie case of obviousness has been shown against the instant claims.  
In addition, it is noted that "mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)"; see MPEP 2145(II).  Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Finally, in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., tensile strength and tensile strength at 400°C) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The amendment to the claims has not been entered.  Claims 1-7 stand finally rejected from the Office Action dated 11 March 2022.
/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        5/27/2022